DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/875,042 filed on 5/15/2020 with effective filing date 6/24/2019. Claims 1-6 are pending.
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  Claim 1, line 11, “signal around the the”.  Appropriate correction is required.
Allowable Subject Matter
4.	Claims 1-6 would be allowable, once the informalities are amended. 
The prior art of record in particular Wendel et al. US 9,779,314 B1 in view of Yamanoi et al. US 10,339,805 B2, does not disclose, with respect to claim 1, the lamp pattern information, which is information on a traffic signal having a plurality of lamp parts, indicates a relative positional relationship between the plurality of lamp parts and an appearance of each of the plurality of lamp parts when lighted; execute lighting state recognition processing that recognizes a lighting state of the subject traffic signal by comparing the traffic signal detection information with the lamp pattern information, and in the lighting state recognition processing, a lighting state of the plurality of lamp parts that is consistent with the appearance of each of the plurality of detected parts of the subject traffic signal as the lighting state of the subject traffic signal as claimed.  
Rather Wendel et al discloses the method involves identifying candidate portions as image portions having a score exceeding a threshold level of confidence. Determination is made that one of the candidate portions represents an illuminated component of a traffic light using a classifier, which is trained using training data indicative of example images that include the traffic light and example images that do not include the light. Instructions executable by a computing device are provided to control an autonomous vehicle based on the candidate portion representing the illuminated component of the light.
Similarly Yamanoi et al. discloses a vehicle present position detection unit detects position on map of vehicle.  A signal-apparatus position estimation unit estimates position on image of signal apparatus.  An imaging direction change unit changes imaging direction into imaging direction set in an imaging direction setting unit. A signal-apparatus recognition unit recognizes signal apparatus from image imaged in imaging direction by camera.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485